Case 8:19-cv-00710-MSS-TGW Document 294 Filed 06/14/21 Page 1 of 2 PagelD 9285

UNITED STATES DISTRICT COURT
_ MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UMG RECORDINGS, INC., et al.,

Plaintiffs, oo
V. ’ CASE NO. 8:19-cv-710-MSS-TGW

BRIGHT HOUSE NETWORKS, LLC,

Defendant.

ORDER

THIS CAUSE came on for hearing upon Bright House Networks,
LLC’s Motion to Compel (Doc. 274) and the opposition thereto (Doc. 284).

For the reasons stated at the hearing,

it is, upon consideration, |

ORDERED:

That Bright House Networks, LLC’s Motion to Compel (Doc.
272) is GRANTED TO THE EXTENT that the Rule 30(6)(6) deposition of
the Recording Industry Association of America (RIAA) in Warner Records Inc.
v. Charter Communications, Inc., No. 19-cv-874-RBJ-MEH (D. Colo) is
DEEMED PRODUCED in this action and Bright House may depose an RIAA

corporate representative in this case for 3 hours and 30 minutes. In all other
Case 8:19-cv-00710-MSS-TGW Document 294 Filed 06/14/21 Page 2 of 2 PagelD 9286

respects, the motion is DENIED.

DONE and ORDERED at Tampa, Florida, this (eMay of June,
2021. |

P hewne SW Sm

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE
